J-S34032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF: E.L.G.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: T.E.L., MOTHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 700 WDA 2022

                 Appeal from the Decree Entered May 11, 2022
    In the Court of Common Pleas of Butler County Orphans’ Court at No(s):
                              O.A. No. 36 of 2021


BEFORE: DUBOW, J., MURRAY, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED: OCTOBER 17, 2022

        T.E.L. (Mother) appeals from the decree entered in the Court of Common

Pleas of Butler County Orphans’ Court (orphans’ court) granting the petition

of J.P.G. (Father) to involuntarily terminate her parental rights to E.L.G.

(Child) (D.O.B. 08/16) pursuant to 23 Pa.C.S. § 2511. Mother argues that

the orphans’ court erred in granting the petition because Father created

barriers precluding her from seeing Child and forming a bond with him. We

affirm.

        We take the following factual background and procedural history from

the orphans’ court’s opinion and our independent review of the certified

record.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S34032-22


                                        I.

                                        A.

      Mother and Father were never married. At the time of Child’s birth in

August 2016, Mother was incarcerated and released approximately three

months later. When Child was between five and six months old, Mother again

was arrested and has not seen Child since then.

      Approximately four years later, on January 27, 2021, Mother filed a pro

se complaint seeking shared legal and physical custody of Child. She alleged

that Father uses illegal drugs and that she wants to reconnect with Child, but

Father will not allow it. (See Pro se Complaint for Custody, at §§ 6, 9, 10).

At the April 28, 2021 conciliation conference, Mother appeared pro se and

requested a continuance. The conciliator granted the request and continued

the conference to June 24, 2021.       However, both Mother and Father were

ordered to undergo hair follicle tests and to participate in the Lifesteps Families

Forever seminar before the rescheduled conference. Mother also was ordered

to provide proof of successful completion of inpatient rehabilitation,

compliance with her outpatient treatment, copies of any drug screens from

the past six months and proof of completion of the Lighthouse SOAR (Students

Occupationally and Academically Ready) program prior to the next conference.

(See Conciliator’s Report, 5/03/21, at 1-2).

      On June 24, 2021, Mother failed to appear at the continued conference,

and the conciliator recommended dismissing the complaint for failure to


                                       -2-
J-S34032-22


proceed, which the orphans’ court did on June 28, 2021. (See Conciliator’s

Report, 6/28/21, at 1); (Orphans’ Court Order, 6/28/21).

     On August 12, 2021, Father filed a petition to involuntarily terminate

Mother’s parental rights pursuant to 23 Pa.C.S. § 2511. At the hearing on the

petition, Mother, Father and Mother’s probation officer, Jordan Dananay,

testified. Both parents were represented by counsel.

                                     B.

     Father testified that Child was approximately eight years old at the time

of the hearing. He explained that at the time of Child’s birth, Mother was

incarcerated and given a five-day furlough to spend time with Child, but

instead she was taken back to jail the next day by court order and Child has

remained in his care ever since. When Mother was incarcerated, Father took

Child to visit many times. Mother was released from jail approximately three

months after Child’s birth, and she and Father lived with Child at paternal

grandmother’s home, before moving to interim housing provided by the

Lighthouse Foundation.    When Child was approximately five months old,

Mother was arrested on an outstanding warrant while she was on a walk with

Father and Child. Mother has not seen Child since then. (See N.T. Hearing,

4/20/22, at 7-9, 15).

     According to Father, in early 2021, approximately 18 months prior to

the hearing, Mother sent a message to him asking whether she could see Child

because she had been living in a three-quarter house and had been drug-free


                                    -3-
J-S34032-22


for a year. However, because Mother had been in custody for most of that

time, Father wanted to see “a year of her on the streets clean and doing good,”

but Mother never followed up with him to propose when and where she could

see Child. Father heard that Mother was kicked out of the three-quarter house

for drinking alcohol but did not know if that was true. (See id. at 9-10).

      Father went on to testify that Mother has never sent Child a holiday card

or gift or asked to speak to Child or visited with Child in Father’s home. Father

stated that Mother “absolutely” knew the street address where he lived in

Butler, Pennsylvania, as he had been living there for nearly three years. The

pro se custody complaint she filed in January 2021 contained that address for

Father. He stated that she could have contacted him about Child by calling

because he had the same phone number for four or five years and they had

messaged on Facebook within the last year before the hearing. He stated that

he has never blocked Mother’s phone number and that his phone number has

never been disconnected. Father did not always know how to contact Mother

by phone because she changed her phone number several times, so he usually

would reach her on Facebook.       (See id. at 10-12, 14, 22, 26); (Pro Se

Complaint for Custody, 1/27/21, at 1).

      He maintained that he underwent the hair follicle test pursuant to the

conciliator’s order but did not bring the test results with him to the hearing.

Father did not know if Mother completed the test, but he never saw proof that




                                      -4-
J-S34032-22


she completed any of the programs and treatment ordered by the conciliator.

(See N.T., at 26-27, 32, 34-35).

      Father testified that Mother has never performed any parental duties for

Child and he would have worked with her about seeing Child if she stayed

clean, but he did not want to bring her into Child’s life for her to just be taken

out of it again due to her drinking and getting arrested. According to Father,

Child knows his wife, D.G., as his mother. D.G. has been in Child’s life since

he was five months old when Mother was arrested and Father and D.G. started

dating. Child and D.G. are close and Child turns to her for comfort. Child also

has a half-sibling who lives in Father’s home. (See id. at 12-13, 19-20).

      On cross-examination, Mother’s counsel attempted to show that Mother

did not know Father’s location. Counsel focused on the fact that Father had

lived at three different addresses during Child’s lifetime and was not certain

about exact dates and addresses. (See id. at 14-19, 23).

      The orphans’ court found Father’s testimony credible.        (Orphans’ Ct.

Op., at 2).

                                       C.

      Mother has not been incarcerated since June 2020 when she went into

long-term inpatient and then outpatient drug rehabilitation. She stated that

she has been sober since December 2019, with one relapse on the illegal drug,

“Molly,” in February 2021. Other than the February 2021 relapse, Mother has

passed all drug screens necessary for her parole. She has a thirteen-year-old


                                      -5-
J-S34032-22


daughter that she did not see for a time while actively using illegal drugs, but

she started seeing her again after she “was able to get better and improve

herself.” To maintain her sobriety, she keeps herself busy by working, seeing

her thirteen-year-old daughter every weekend, riding horses and taking care

of her dog.   She is in a mental health but not drug and alcohol program.

Mother testified that she had been living at her current address for one month

and lived at two other residences over the approximate year-and-a-half before

that. (See N.T., at 39-40, 42, 48-50).

       Mother stated that she has tried to reach Father since the beginning of

2021, but that he blocks her phone number to prevent her from contacting

him.   She said she got Father’s current phone number a year before the

hearing and was able to contact him, but they were unable to work out an

arrangement for her to see Child, although she was willing to have the visits

supervised and undergo drug testing due to her addiction history. Mother also

maintained that she asked Father for updates about Child, but that he did not

provide the information. (See id. at 41, 44-45, 47).

       Although she testified that Father’s wife, D.G., did not block her

communication attempts, she stated that she did not believe that she should

have to contact D.G. to reach Father about Child.      D.G. provided her with

some information about Child but did not make any arrangements to enable

Mother to see him. (See id. at 41, 48). When her counsel asked her on direct




                                     -6-
J-S34032-22


examination about when she began making efforts to contact Father and/or

see Child, Mother responded:

      Once I actually had like a set place, which I thought was a set
      place, with a guy, and I ended up, you know, noticing that was
      obviously a big mistake. So I waited until like I was on my feet
      completely. You know, I was working, you know, and then I ended
      up losing my job, of course, over COVID. You know, I wasn’t
      employed for a while.

      So, that’s what happened. And, you know, I filed for—I didn’t
      even—I didn’t even file for custody. I just wanted to see my son.
      That’s all. And I wanted it through the system because of how he
      was.

(Orphans’ Court Op., 7/11/22, at 4) (citing N.T., at 43).

      Mother admitted that she knew Father’s address since the beginning of

2021 before she filed the custody complaint. She explained that she did not

attend the custody conciliation because she was in West Virginia and in an

abusive relationship at the time. She also said it was because she wanted a

retained attorney. (See N.T., at 44, 48).

      When counsel asked Mother on cross-examination if she had any

evidence of her attempts to reach Father, his blocking of those attempts or of

her completion of programs ordered by the conciliator, she said that she did,

but did not bring it to the hearing. Mother said that she did not realize that

the custody conference she missed due to allegedly being in West Virginia was

on zoom. She stated she does not believe that she has a bond with Child.

(See id. at 53, 55-57).




                                     -7-
J-S34032-22


                                               D.

       Mother’s counsel presented Mother’s probation officer over Father’s

counsel’s objection. Officer Dananay testified he began supervising Mother in

2014/2015. He described Mother’s drug related legal struggles and that, since

2021, she has been compliant. The officer did not know if she completed the

SOAR program. According to the probation officer, Mother currently has her

own apartment and will remain on probation1 until February 25, 2023.

However, he did not have information about Mother’s parenting ability. (See

id. at 59, 61-63).

                                               E.

       Child’s counsel told the court that he observed Child, Father, D.G. and

Child’s half-sister in the home and he said that Child is happy and well cared

for there. He summarized that Child “seems very comfortable in the setting

he’s at, and he’s being parented.” (See id. at 64).

       On May 10, 2022, the orphans’ court granted Father’s petition to

involuntarily terminate Mother’s parental rights pursuant to 23 Pa.C.S.

§ 2511(a)(1).     It found that Mother had not preserved her parental rights

explaining:

             This court found Father’s testimony at the April 20, 2022
       hearing on his petition[] to be more credible than that of Mother.
       This court also found the evidence adduced at the hearing
____________________________________________


1Although Mother said she was on parole, Officer Dananay said she actually
was on probation.


                                           -8-
J-S34032-22


        established, in a clear and convincing fashion, that for a period
        well in excess of six (6) months immediately preceding Father’s
        filing of the Petition for Involuntary Termination of Parental Rights,
        Mother evidenced a settled purpose of relinquishing her parental
        claims to Child and failed to perform her parental duties associated
        with Child. 23 Pa.C.S. § 2511(a)(1). …

(Orphans’ Ct. Op., at 10) (some capitalization omitted).            Mother timely

appealed and filed a contemporaneous statement of errors. See Pa.R.A.P.

1925(a)(2)(i).

                                               II.

                                               A.

        Mother challenges the orphans’ court’s termination of her parental rights

to Child.2 She claims that her rights should not have been terminated where

Father put barriers in place to prevent her from seeing him. (See Mother’s

Brief, at 15-17). Specifically, she could not locate Father and when she finally


____________________________________________


2   Our standard of review of this matter is well-settled:

        … [I]n termination of parental rights cases [we are required] to
        accept the findings of fact and credibility determinations of the
        trial court if they are supported by the record. If the factual
        findings are supported, appellate courts review to determine if the
        trial court made an error of law or abused its discretion. A decision
        may be reversed for an abuse of discretion only upon
        demonstration      of   manifest     unreasonableness,     partiality,
        prejudice, bias, or ill-will. The trial court’s decision, however,
        should not be reversed merely because the record would support
        a different result. We have previously emphasized our deference
        to trial courts that often have first-hand observations of the
        parties spanning multiple hearings.

Interest of S.S., 252 A.3d 681, 685 (Pa. Super. 2021) (citations omitted).


                                           -9-
J-S34032-22


did, he refused to make plans for her to see Child without her “achieving

certain timeframes of sobriety unilaterally established by [him].” (Id. at 16).

      … Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

Interest of S.S., 252 A.3d at 685–86 (citations omitted).

                                       B.

      “The party seeking termination must prove by clear and convincing

evidence that the parent’s conduct satisfies the statutory grounds for

termination delineated in the relevant subsections of Section 2511(a).” See

Interest of A.M., 256 A.3d 1263, 1270 (Pa. Super. 2021) (brackets and

citation omitted).   In this case, the trial court terminated Mother’s rights

pursuant to Section 2511(a)(1), which provides that termination is proper if:

      The parent by conduct continuing for a period of at least six
      months immediately preceding the filing of the petition either has
      evidenced a settled purpose of relinquishing parental claim to a
      child or has refused or failed to perform parental duties.

23 Pa.C.S. § 2511(a)(1).

      “A court may terminate parental rights under Section 2511(a)(1) where

the parent demonstrates a settled purpose to relinquish parental claim to a


                                     - 10 -
J-S34032-22


child or fails to perform parental duties for at least the six months prior to the

filing of the termination petition.” In re K.Z.S., 946 A.2d 753, 758 (Pa. Super.

2008) (citation omitted). Although Section (a)(1) of the statute focuses on

the six months immediately preceding the filing of the petition, the court must

consider the whole history of a given case and may consider a parent’s inaction

before the six-month statutory provision. See id. “[A] court must examine

the individual circumstances of each and every case and consider all

explanations offered by the parent to determine if the evidence in light of the

totality of the circumstances clearly warrants the involuntary termination.” In

re E.D.M., 708 A.2d 88, 91 (Pa. 1998).

      A parent is required to exert a sincere and genuine effort to
      maintain a parent-child relationship; the parent must use all
      available resources to preserve the parental relationship and must
      exercise “reasonable firmness” in resisting obstacles placed in the
      path of maintaining the parent-child relationship. This means that
      a parent can no longer claim relief from the responsibility of
      parenthood due to an inability to perform that function. The child,
      in the meantime, will grow and will need nurturing, care, attention
      and stability if it is not to suffer irreversible damage from neglect
      however occasioned.

In the Interest of Q.J.R., 664 A.2d 164, 165-66 (Pa. Super. 1995), appeal

denied, 674 A.2d 1074 (Pa. 1996) (citations omitted).

      Where it is claimed that the custodial parent places barriers to the

continuance of the parental relationship, our Supreme Court, in In re

Adoption of C.M., 255 A.3d 343, 357 (Pa. 2021), stated:

      Where a non-custodial parent is facing termination of his or her
      parental rights, the court must consider the non-custodial parent’s
      explanation ... including situations in which a custodial parent has

                                     - 11 -
J-S34032-22


      deliberately created obstacles and has by devious means erected
      barriers intended to impede free communication and regular
      association between the non-custodial parent and his or her
      child[.] [I]f the failure to perform parental duties is the result of
      obstructive tactics, such failure is excused[;] to obtain the benefit
      to that excuse, a parent must exhibit reasonable firmness in
      attempting to overcome the obstructive behavior.

In re Adoption of C.M., 255 A.3d at 357 (internal citations and quotation

marks omitted).

                                       C.

      The record supports the orphans’ court’s determination that there is

clear and convincing evidence that termination is appropriate. The credible

evidence was that Mother’s last contact with Father about Child was

approximately a year-and-a-half before the April 2022 hearing. (See N.T., at

10). Father testified that Mother has never performed any parental duties for

Child, and she did not provide any evidence to suggest she has ever provided

any financial, emotional or physical support of Child. (See id. at 12). Nor did

she provide any evidence that she has completed any of the programs

recommended by the custody conciliator. (See id. at 53, 56).

      Although she alleges that she did not know Father’s physical address,

she admitted she had his current address since before she filed the custody

complaint in January 2021, and, in fact, the custody complaint lists his current

address. (See id. at 44-45); (Pro se Complaint, at 1). She did not testify or

present any evidence that she went to Father’s home to attempt to see Child,

despite knowing the address for at least fifteen months before the hearing.


                                     - 12 -
J-S34032-22


Further, the record reflects that she failed to appear for the custody

conciliation conference allegedly due to circumstances related to her physically

abusive relationship, and she maintained that she “didn’t even file for

custody.”   (Id. at 43); (see id. at 48).     As stated by the orphans’ court,

although Mother filed a custody complaint: “Mother’s failure to appear for the

Custody Conciliation Conference, and the concomitant dismissal of the

Custody Complaint, further evince Mother’s only passive interest in the Child.”

(Orphans’ Ct. Op., at 9).

      As to her claim that Father prevented her from maintaining the

relationship with Child, she provided no evidence to support her claim that

she tried to call Father but that he blocked her phone number.          To the

contrary, the trial court found as credible Father’s testimony that he never

blocked her from calling. (See N.T., at 11-12, 22). In fact, even assuming

arguendo that Father blocked her phone number as she claims, she was able

to contact him at all times through his wife or his Facebook account. (See id.

at 11-12, 41). In the eight years of Child’s life, Mother has never sent him

cards, money or gifts, nor has she suggested times or places to spend time

with him. (See id. at 10-11).

      Based on the foregoing, the orphans’ court had clear and convincing

evidence that Mother has “evidenced a settled purpose of relinquishing [her]

parental claim to [Child]” and “has refused or failed to perform parental

duties.” 23 Pa.C.S. § 2511(a)(1). While there was conflicting testimony about


                                     - 13 -
J-S34032-22


whether Mother’s failure to make any effort regarding Child was due to Father

frustrating her efforts or because she failed to make any reasonable efforts to

form a parent-child relationship, we accept the orphans’ court’s credibility

determinations accepting Father’s testimony that he never blocked any of her

phone calls. (See Orphans’ Ct. Op., at 10); Interest of S.S., 252 A.3d at

685.

        As we have stated, “[A] child’s life cannot be held in abeyance while a

parent attempts to attain the maturity necessary to assume parenting

responsibilities. The court cannot and will not subordinate indefinitely a child’s

need for permanence and stability to a parent’s claims of progress and hope

for the future.” In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.

2006).     The orphans’ court did not err or abuse its discretion when it

terminated Mother’s parental rights pursuant to Subsection (a)(1).

                                               D.

        Having concluded that the grounds for termination have been met under

subsection (a), we must give primary consideration to subsection (b) and “the

developmental, physical and emotional needs and welfare of the child.” 23

Pa.C.S. § 2511(b).3

____________________________________________


3   Subsection 2511(b) provides:

        (b) Other considerations.–The court in terminating the rights
        of a parent shall give primary consideration to the developmental,
        physical and emotional needs and welfare of the child. The rights
(Footnote Continued Next Page)


                                          - 14 -
J-S34032-22


       Section 2511(b) focuses on whether termination of parental rights
       would best serve the developmental, physical, and emotional
       needs and welfare of the child. ... While a parent’s emotional bond
       with his or her child is a major aspect of ... [S]ection 2511(b)
       best-interest analysis, it is nonetheless only one of many factors
       to be considered by the court when determining what is in the
       best interest of the child.

Interest of A.M., 256 A.3d at 1272 (citation omitted).

       In this case, it is undisputed that Child has been in Father’s care since

shortly after his birth, and that Mother has not seen Child since he was a few

months’ old.      (See N.T., at 8, 9).         There is nothing in the record that

demonstrated that Father failed to care for Child or meet his needs. Child

views Father’s wife, whom he has known since he was approximately five

months of age, as his mother. When Child needs comfort and care, he turns

to her. Father testified that his wife is willing to adopt Child. (See id. at 12-

13). Mother, who has not seen the Child since shortly after his birth, testified

she and Child have no bond. (See id. at 55, 57).

       Given all that, the record supports the orphans’ court’s conclusion that

Child’s developmental, physical and emotional needs are best met by


____________________________________________


       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(b).

                                          - 15 -
J-S34032-22


terminating Mother’s parental rights where Father’s home is the only home

Child knows and he has no bond with Mother. We discern no error or abuse

of discretion in the court’s determination of subsection (b).

      Accordingly, for the aforesaid reasons, we affirm the orphans’ court

decree terminating Mother’s parental rights to Child.

      Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/17/2022




                                     - 16 -